Case 2:13-cr-00048-DBH Document 117 Filed 09/30/20 Page 1 of 1        PageID #: 835




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )      CRIMINAL NO. 2:13-CR-48-DBH
                                           )
 ADAM WHITE,                               )
                                           )
                         DEFENDANT         )


                ORDER ON DEFENDANT’S SECOND MOTION FOR
                        APPOINTMENT OF COUNSEL


      The defendant Adam White, imprisoned at FCI Morgantown, has filed a

second motion for appointment of counsel to seek compassionate release on his

behalf (ECF No. 115). In it he states: “I have requested a copy of my medical

records from the medical department and my family is gathering my medical

records from outside sources to further support my request for compassionate

release.” Id.

      I will wait until I see those records before I rule on the motion.

      SO ORDERED.

      DATED THIS 30TH DAY OF SEPTEMBER, 2020

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
